The following opinion was filed May 21, 1914:
MaRsítall, J.
The order made by the Railroad Commission in respect to the refund is subject to review on appeal *104from the judgment of the circuit court affirming it, as ruled in Chicago & N. W. R. Co. v. Railroad Comm. 156 Wis. 47, 145 N. W. 216.
As to whether the Railroad Commission was competent to make an order favoring a refund, since the charges involved were based on rates fixed by such Commission, the justices participating in deciding the case are equally divided, the writer and Justices Timliit and Vinje being in favor of the negative, while the Ci-iiee Justice and Justices Siebeoker and Kerwin favor the affirmative. Therefore, ex necessitate,
By the Court. — The judgment is affirmed.
Siebeoker, J., dissents in part.
BaRNEs, J., took no part.
Upon a motion for a rehearing counsel for the appellants contended, inter alia: 1. The Commission has no power to order reparation when establishing a joint rate in lieu of two local rates. The appellants were under no common-law obligation to establish a joint rate. Southern Pac. Co. v. Interstate Comm. Comm. 200 U. S. 536, 553, 26 Sup. Ct. 330; U. S. v. U. P. R. Co. 188 Fed. 102, 111; Little Rock & M. R. Co. v. St. L., I. M. & S. R. Co. 41 Fed. 559, 562; Kentucky & I. B. Co. v. L. & N. R. Co. 37 Fed. 567; Schneider v. Evans, 25 Wis. 241. There is no common-law or statutory obligation to establish joint rates prior to action by the Commission. “Rates” or “charges” as used in the Wisconsin act do not include “joint rates.” • When a statutory provision deals with joint rates it specifically so states. In sec. 1797 — 37to, Stats., joint rates are not mentioned. Single-line rates are therefore the only rates meant, as shown by consistent usage in other parts of the act. Further, the word “carrier” is used in the singular, emphasizing the legislative intention tó here deal only with rates established by a single carrier. 2. The Commission has no power to order *105reparation when reducing commission-fixed rates. The general plan underlying the Wisconsin act is to allow the carrier to initiate rates subject to the reviewing power of the Commission. The Commission’s function is primarily one of correction, not of initiative. It is natural, therefore, that the legislature in enacting sec. 1191 — 37m should have had in mind the usual and principal situation for which the act was drawn, i. e. where the carrier has fixed the rate and the Commission is revising it, and not the minor and exceptional case where the rate under review is one previously fixed by the Commission itself. A statute which allows the state to fix a rate, then fix a lower rate, and require the carrier to pay the difference between the two, is manifestly unfair.
The motion was denied, with $25 costs, on October 6, 1914.